DLD-266                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1722
                                       ___________

                            IN RE: WILLIAM A. WHITE,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                    (Related to E.D. Pa. Crim. No. 2:03-mj-00137-1)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   May 25, 2017
           Before: CHAGARES, VANASKIE, and KRAUSE, Circuit Judges

                              (Opinion filed: June 13, 2017)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Williams A. White petitions for a writ of mandamus. White, who is currently

incarcerated, requests an order compelling the United States District Court for the Eastern

District of Pennsylvania to docket his motion to compel or, in the alternative, provide him




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
with the case number and docket sheet for an “improperly not publicly reported, and,

presumably sealed, criminal matter” [sic] involving Joshua Caleb Sutter.

       It appears that Sutter was arrested and charged with firearm-related offenses in the

Eastern District in February 2003. See United States v. Sutter, Crim. No. 2:03-mj-00137-

1; 2:03-cr-00158-ER-1 (E.D. Pa.). White alleges that Sutter spent 22 months in prison

and then became a “deep-cover informant for an unlawful FBI-JTTF counter-intelligence

program,” where he engaged in numerous illegal activities and, notably, stole White’s

identity, used White’s stolen identity to commit other unspecified crimes, threatened an

unnamed witness who could testify to the identity theft, and conspired to murder White.

       White alleges that he learned of Sutter’s previous arrest in the Eastern District in

August 2016, and wrote to the Clerk of Court requesting a copy of the docket and record.

White did not include a case number in his initial letter, and the District Court did not

respond. He filed a motion to compel in December 2016 which merely included one

reference to the proceedings before the magistrate judge. After the District Court did not

respond or docket his motion to compel, he petitioned this Court for a writ of mandamus.

       Mandamus is an extraordinary remedy, In re Pasquariello, 16 F.3d 525, 528 (3d

Cir. 1994), and is appropriate only when a petitioner shows that he has (1) no other

adequate means of obtaining the desired relief and (2) a “clear and indisputable” right to

issuance of the writ. Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992) (citing

Kerr v. United States District Court, 426 U.S. 394, 403 (1976)).


                                              2
      White does not meet this standard. The docket listing that White apparently seeks

is available at United States v. Sutter, 2:03-cr-00158-ER-1 (E.D. Pa.). White did not

reference this number in any of his previous requests. White may request copies from the

record by contacting the Clerk’s Office and paying the appropriate fee. As White has

adequate means to obtain what he seeks, the petition for mandamus is denied.




                                            3